Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 11, it recites “the third driving signal has a ratio of the disable level period to the enable level period which is at least one of a:2b+1, a:2b+2, a:2b+3, a:2b+4, a:(3b+1), a:2(0+3)+1, 5 a:2(b+3), and a:(2b+1), in one repeated cycle, and a and b are positive integers”.
However, it is not clear the relation of a and b in terms of their value. Not knowing the values, the formulas will be indefinite. The subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., USPGPLUB 2017/0192591 hereinafter referenced as Jang in view of Geaghan et al., US PGPUB 2017/0131798 hereinafter referenced as Geaghan.
As to claim 1, Jang discloses a touch apparatus comprising: a touch panel configured to include a plurality of touch electrodes (e.g. Tx and Rx electrodes lines, fig. 3); and 
a touch driver (driving device 18, fig. 3) configured to apply a first driving signal to a first touch electrode of the touch electrodes during a first period, and a second driving signal to the touch electrodes during a second period subsequent to the first period ([0063] The touch driving signal TS may be input at the first frequency f1 during a first period of a touch driving period TP and may be input at the second frequency f2 during a second period of the touch driving period TP). 
Jang does not specifically disclose a touch controller configured to determine a detection signal as a valid touch signal based on whether a signal strength of the detection signal received in response to the first driving signal exceeds a first threshold during the first period or whether a signal strength of the detection signal received in response to the second driving signal exceeds a second threshold during the second period, 
wherein the detection signal includes at least one of a first detection signal generated by a first touch object and a second detection signal generated by a second touch object. 
However, in the same endeavor Geaghan discloses a touch controller configured to determine a detection signal as a valid touch signal based on whether a signal strength of the detection signal received in response to the first driving signal exceeds a first threshold during the first period or whether a signal strength of the detection signal received in response to the second driving signal exceeds a second threshold during the second period ([0367] Where the potential finger contact signal level is not over the finger touchdown (high hysteresis) threshold, it is further examined to determine if it qualifies as a pen contact. If so, the contact is marked for special handling as a pen, so that it is exempted from the finger touchdown (high hysteresis) threshold), 
wherein the detection signal includes at least one of a first detection signal generated by a first touch object and a second detection signal generated by a second touch object ([0089] the difference in the touch response signal amplitude for a finger and an active pen can be used by the touch system to distinguish a finger touch from a pen touch).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jang to further include Geaghan’s touch driving method in order to improve signal to noise ration with intention of activating desired function effectively.

As to claim 15, Jang discloses a touch detection method comprising: applying a first driving signal to a first touch electrode among a plurality of touch electrodes included in a touch panel during a first period ([0063] The touch driving signal TS may be input at the first frequency f1 during a first period of a touch driving period TP); 
determining a detection signal as a valid touch signal based on whether a signal strength of the detection signal received in response to the first driving signal exceeds a first threshold during the first period ([0076] During the first period SS1 of each of the first to nth touch driving periods, the analog-to-digital converter ADC converts an analog sensing value (namely, an amount of charges resulting from the first pen driving signal PD1) corresponding to a touch input into a digital touch sensing value); and 
calculating touch coordinates by using the valid touch signal ([0045] the touch driving device 18 senses changes in charges of the touch sensor, determines whether or not a conductive material such as a finger (or a stylus pen) touches the touch screen TSP, detects a touch location when a touch input is performed, and calculates a coordinate value XY of the touch input); 
applying a second driving signal to the touch electrodes during a second period after the first period ([0063] The touch driving signal TS may be input at the second frequency f2 during a second period of the touch driving period TP). 
Jang does not specifically disclose determining the detection signal as a valid touch signal based on whether a signal strength of the detection signal exceeds a second threshold, 
wherein the detection signal includes at least one of a first detection signal generated by a first touch object and a second detection signal generated by a second touch object.
However, in the same endeavor Geaghan discloses determining the detection signal as a valid touch signal based on whether a signal strength of the detection signal exceeds a second threshold ([0367] Where the potential finger contact signal level is not over the finger touchdown (high hysteresis) threshold, it is further examined to determine if it qualifies as a pen contact. If so, the contact is marked for special handling as a pen, so that it is exempted from the finger touchdown (high hysteresis) threshold), 
wherein the detection signal includes at least one of a first detection signal generated by a first touch object and a second detection signal generated by a second touch object ([0089] the difference in the touch response signal amplitude for a finger and an active pen can be used by the touch system to distinguish a finger touch from a pen touch).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jang to further include Geaghan’s touch driving method in order to improve signal to noise ration with intention of activating desired function effectively.

As to claim 2, the combination of Jang and Geaghan discloses the touch apparatus of claim 1. The combination further discloses the first threshold is different from the second threshold (Geaghan, [0367] Where the potential finger contact signal level is not over the finger touchdown (high hysteresis) threshold, it is further examined to determine if it qualifies as a pen contact. If so, the contact is marked for special handling as a pen, so that it is exempted from the finger touchdown (high hysteresis) threshold).

As to claim 3, the combination of Jang and Geaghan discloses the touch apparatus of claim 1. The combination further discloses the second threshold is less than the first threshold (Geaghan, [0469] The pen of item 60, wherein the pen circuitry is configured to compare a signal level of the received touch sensor drive signal to a threshold and to include a start signal indicator in the pen drive signal, the start code indicator having a first signal level if a magnitude of the received touch sensor drive signal is greater than the threshold and a second signal level if a magnitude of the received touch sensor drive signal is less than the threshold). 

As to claim 4, the combination of Jang and Geaghan discloses the touch apparatus of claim 1. The combination further discloses the touch driver applies the second driving signal to the touch electrodes, and receives the detection signal generated by resonance of the second touch object in response to the second driving signal when the second driving signal has a disable level, during the second period (Geaghan, [0312] For example, the pen receive circuitry may be turned off during transitions of the pen drive signal).

As to claim 5, the combination of Jang and Geaghan discloses the touch apparatus of claim 1. The combination further discloses the second touch object is a stylus pen (Geaghan, [0380] If the pen is a passive pen, one or more touch profile parameters may be compared to one or more additional thresholds to confirm the pen touch. For example, the distance between the touch profile being analyzed and the closest reserved touch profile, e.g., the shortest distance or distance between peaks, may be compared 3155 to a distance profile). 

 	As to claim 6, the combination of Jang and Geaghan discloses the touch apparatus of claim 5. The combination further discloses the first touch object includes at least one of a finger and a palm (Geaghan, [0136] In some configurations, the controller is configured to discriminate the response signal produced by a pen having a phase additive pen drive signal and a response signal produced by a finger touch or palm touch based on the amplitude of the response signal).

As to claim 7, the combination of Jang and Geaghan discloses the touch apparatus of claim 1. The combination further discloses the first driving signal is a pulse signal having a first frequency, and the second driving signal is a pulse signal having a second frequency, and the first frequency and the second frequency are different from each other (Jang, [0064] the first pen driving signal PD1 is synchronized with a component of a first frequency f1 of the touch driving signal TS, and the second pen driving signal PD2 is synchronized with a component of a second frequency f2 of the touch driving signal TS).

As to claim 8, the combination of Jang and Geaghan discloses the touch apparatus of claim 1. The combination further discloses the touch driver applies the second driving signal to all of the touch electrodes in phase during the second period, and receives a detection signal from all of the touch electrodes when the second driving signal has a disable level (Geaghan, [0312] For example, the pen receive circuitry may be turned off during transitions of the pen drive signal).

As to claim 9, the combination of Jang and Geaghan discloses the touch apparatus of claim 8. The combination further discloses the touch driver applies the second driving signal during the first sub period in the second period, and stops applying the second driving signal during the second sub period in the second period (Jang, e.g. passive state in fig. 14).

As to claim 10, the combination of Jang and Geaghan discloses the touch apparatus of claim 8. The combination further discloses the touch driver applies the second driving signal during the first sub period in the second period, and applies a third driving signal having a different ratio of a disable level period to an enable level period to all of the touch electrodes in one repeated cycle by comparing it with the second driving signal during the second sub period in the second period (Jang, [0081] Referring to FIGS. 13 and 14, the active stylus pen generates first pen driving signals Pen1, . . . , Pen4, . . . , in some of touch driving periods TP of one frame and generates second pen driving signals Data1, . . . , Data6, . . . , in remaining touch driving periods TP of one frame). 

As to claim 12, the combination of Jang and Geaghan discloses the touch apparatus of claim 1. The combination further discloses the touch electrodes include the first touch electrodes and the second touch electrodes, the first touch electrodes extend in a first direction and are arranged in a second direction crossing the first direction, and the second touch electrodes extend in the second direction and are arranged in the first direction (Jang [0042] As shown in FIG. 3, a touch screen TSP implemented by mutual capacitance sensors Cm may include Tx electrode lines, Rx electrode lines crossing the Tx electrode lines, and touch sensors Cm respectively formed at crossings of the Tx electrode lines and the Rx electrode lines). 

As to claim 13, the combination of Jang and Geaghan discloses the touch apparatus of claim 12. The combination further discloses the touch driver receives a detection signal from all of the second touch electrodes while applying the first driving signal to the first touch electrode (Jang [0042] The Tx electrode lines are driving signal lines supplying charges to the touch sensors Cm by applying a touch driving signal to each touch sensor Cm. The Rx electrode lines are sensor lines that are connected to the touch sensors Cm and supply charges of the touch sensors Cm to the touch driving device 18).

As to claim 14, the combination of Jang and Geaghan discloses the touch apparatus of claim 12. The combination further discloses the touch driver includes a first driver connected with the first touch electrodes and a second driver connected with the second touch electrodes, and the first driver includes a differential amplifier connected to two first touch electrodes (Geaghan, e.g. amplifier 870, fig. 8) and an ADC unit for converting the differentially amplified signal into a digital signal (Geaghan, [0177] In these embodiments, the amount of code information conveyed in the pen drive signal is a function of the resolution of the analog to digital converter (ADC) in the touch controller used to detect the response signals and to calculate the XY touch position by interpolation). 

As to claim 16, the combination of Jang and Geaghan discloses the touch detection method of claim 15. The combination further discloses the first threshold is different from the second threshold (Geaghan, [0367] Where the potential finger contact signal level is not over the finger touchdown (high hysteresis) threshold, it is further examined to determine if it qualifies as a pen contact. If so, the contact is marked for special handling as a pen, so that it is exempted from the finger touchdown (high hysteresis) threshold).

As to claim 17, the combination of Jang and Geaghan discloses the touch detection method of claim 15. The combination further discloses the second threshold is less than the first threshold (Geaghan, [0469] The pen of item 60, wherein the pen circuitry is configured to compare a signal level of the received touch sensor drive signal to a threshold and to include a start signal indicator in the pen drive signal, the start code indicator having a first signal level if a magnitude of the received touch sensor drive signal is greater than the threshold and a second signal level if a magnitude of the received touch sensor drive signal is less than the threshold).

As to claim 18, the combination of Jang and Geaghan discloses the touch detection method of claim 15. The combination further discloses receiving the detection signal generated by resonance of the second touch object in response to the second driving signal when the second driving signal has a disable level, during the second period (Geaghan, [0312] For example, the pen receive circuitry may be turned off during transitions of the pen drive signal).

As to claim 19, the combination of Jang and Geaghan discloses the touch detection method of claim 15. The combination further discloses the applying of the first driving signal to the first touch electrode among the touch electrodes included in the touch panel during the first period includes receiving a detection signal from all of the second touch electrodes while applying the first driving signal to the first touch electrode (Jang [0042] The Tx electrode lines are driving signal lines supplying charges to the touch sensors Cm by applying a touch driving signal to each touch sensor Cm. The Rx electrode lines are sensor lines that are connected to the touch sensors Cm and supply charges of the touch sensors Cm to the touch driving device 18).

As to claim 20, the combination of Jang and Geaghan discloses the touch detection method of claim 15. The combination further discloses the applying of the second driving signal to the touch electrodes during the second period that is continuous to the first period includes: applying the second driving signal to all of the touch electrodes in phase during the second period; and receiving the detection signal from all of the touch electrodes when the second driving signal has a disable level (Jang, [0081] Referring to FIGS. 13 and 14, the active stylus pen generates first pen driving signals Pen1, . . . , Pen4, . . . , in some of touch driving periods TP of one frame and generates second pen driving signals Data1, . . . , Data6, . . . , in remaining touch driving periods TP of one frame). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
6/18/2022